Citation Nr: 0823132	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-34 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and V.C.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had honorable military service from August 1974 
to August 1977, whereas his second period of service from 
April 1980 to May 1985 was under other than honorable 
conditions.  So his second period of service is a bar to 
VA compensation benefits. 38 C.F.R. § 3.12(a) (2007).

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) North Little Rock, 
Arkansas, which denied the veteran's claim for 
service connection for tinnitus.

As support for his claim, the veteran testified at a video-
conference hearing in September 2007 before the undersigned 
Veterans Law Judge of the Board.


FINDING OF FACT

Based on the probative medical evidence of record, it is just 
as likely as not the veteran developed tinnitus as a result 
of noise exposure during his military service, like his 
already service-connected bilateral hearing loss.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
tinnitus was incurred in service.  38 U.S.C.A §§  1110, 1131 
(West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Like his already service-connected bilateral hearing loss, 
the veteran claims that he has tinnitus as a result of noise 
exposure he experienced while on active duty in the military.  
Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
(DORLAND'S) 1714 (28th ed. 1994).  For the reasons set forth 
below, the Board finds that the evidence supports his claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran attributes his tinnitus to acoustic trauma as 
well as a head injury from a motor vehicle accident during 
his period of honorable military service from August 1974 to 
August 1977.  His service personnel records show he was 
attached to an artillery unit, but that his primary duty was 
clerk typist.  His service medical records during his first 
period of service make no reference to a head injury or to 
tinnitus in either ear.  Nevertheless, these records document 
that he developed a bilateral hearing loss disability during 
this period of service.  In this regard, audiometric testing 
during his enlistment examination in July 1974 had showed 
normal hearing bilaterally (i.e., in his right and left ear), 
but subsequent audiometric testing during his military 
separation examination in May 1977 showed a bilateral hearing 
loss disability according to VA standards.  38 C.F.R. § 3.385 
(2007).  

Thus, the service medical records showing the veteran 
developed a bilateral hearing loss disability also provide 
evidence in support of his claim for service connection for 
tinnitus insofar as establishing he had the claimed noise 
exposure during his service.  The Board is aware that hearing 
loss and tinnitus are separate disabilities; however, medical 
treatises indicate that the cause of tinnitus can usually be 
determined by finding the cause of the associated hearing 
loss.  See, e.g., Harrison's Principles of Internal Medicine 
178 (Anthony S. Fauci et al. eds., 14th ed. 1998).  In other 
words, although the veteran did not report tinnitus during 
this period of his military service, the fact that he 
developed a bilateral hearing loss disability from that 
period of service confirms that he experienced acoustic 
trauma during that period of service of the type and 
intensity level sufficient to have also caused tinnitus.  
Therefore, there is highly probative evidence in support of 
his claim for service connection for tinnitus because it is 
predicated on the same basis as his hearing loss, which, as 
mentioned, already has been service connected.

The RO denied the veteran's claim for tinnitus because, in a 
June 2005 VA audiological evaluation report, the examining VA 
audiologist opined that "[d]ue to the fact that [the] 
veteran had not reported tinnitus in the past, any opinion 
rendered regarding the etiology of [the] veteran's reported 
tinnitus would be speculative.  However, it is unlikely that 
[the] veteran's tinnitus is related to his military 
service."  The problem with this opinion is that the VA 
audiologist indicated that she did not review the claims 
file.  This is apparent from her incorrect statement that the 
veteran did not report tinnitus in the past.  In this regard, 
a June 2000 VA audiological evaluation report - dated five 
years earlier - noted the veteran's complaints of bilateral 
tinnitus dating back to 1975, which was during his first 
period of honorable military service.  Therefore, since the 
VA audiologist's June 2005 opinion was based on the 
inaccurate factual predicate that the veteran had never 
reported tinnitus in the past when, in fact, he had reported 
this problem just five years earlier, the VA examiner's June 
2005 opinion is of little probative value.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is 
not required to accept a medical opinion that is unsupported 
by clinical findings).

The Board has also considered the veteran's own statements 
that he first noticed buzzing in his ears in 1975, during his 
first period of honorable military service.  In Barr v. 
Nicholson, 21 Vet. App. 303, 305 (2007), the U.S. Court of 
Appeals for Veterans Claims (Court) held that when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Id.  Since 
tinnitus is a disease that, by its very nature, is based on 
purely subjective complaints (the veteran's perception that 
he has ringing in his ears), the Board may accept his lay 
statements concerning the date of onset of his symptoms.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(indicating lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when:  (1) a layperson 
is competent to identify the medical condition, (e.g., a 
broken leg); (2) the layperson is reporting a contemporaneous 
medical diagnosis; or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional. 

And, again, since the medical evidence confirms the veteran 
developed a bilateral hearing loss disability due to noise 
exposure in service, the Board finds his statements 
concerning his tinnitus to be credible since the tinnitus 
claim is predicated on the same precipitating factor.  See 38 
C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

For these reasons and bases, the medical and lay evidence 
concerning the determinative issue of whether the veteran's 
tinnitus - like his already service-connected bilateral 
hearing loss, is related to noise exposure coincident with 
his military service is in relative equipoise, i.e., about 
evenly balanced for and against his claim.  In these 
situations he is given the benefit of the doubt.  
Consequently, resolving all reasonable doubt in his favor 
concerning the origin of his tinnitus, the Board finds that 
service connection is warranted for this condition.  
See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- 
of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue).  The 
Board, therefore, is granting the claim for tinnitus.

In light of the favorable outcome, there is no need to 
discuss whether VA has complied with the notice and duty to 
assist provisions of the Veterans Claims Assistance Act 
(VCAA).  See 38 U.S.C.A. § 5100 and 38 C.F.R. § 5.159, et 
seq.  This is because even were the Board to assume, for the 
sake of argument, there has not been compliance with the 
VCAA, this is inconsequential and, therefore, at most 
harmless error.  38 C.F.R. § 20.1102; see also, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); Mayfield v. Nicholson, 07-
7130 (Fed. Cir. September 17, 2007) (Mayfield IV).


ORDER

Service connection for tinnitus is granted.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


